Judgment, Supreme Court, New York County (Lane, J.), entered August 25,1980, dismissing CPLR article 78 petition, is unanimously affirmed, without costs. The Personnel Director and the Department of Personnel of the City of New York bring this article 78 proceeding to review a determination of the New York City Civil Service Commission reversing petitioners’ determination to deny respondent Laurice’s disabled veteran’s preference. On Laurice’s appeal, the New York City Civil Service Commission permitted respondent Laurice to retain such preference and the resulting appointment as a New York City fireman. In our view, on the facts as presented to the commission, the determination of the commission was not arbitrary or capricious or without rational basis. We do not pass on the question of the standing of petitioners to bring a judicial proceeding to review the action on appeal of the New York City Civil Service Commission. Concur — Ross, J. P., Lupiano, Silverman, Bloom and Lynch, JJ.